Citation Nr: 0620359	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
myositis of the low back, rated 40 percent disabling from 
April 17, 2002, and 0 percent disabling from May 1, 2004.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or on account of 
being housebound.

3.  Entitlement to service connection for spinal stenosis, 
including as secondary to service-connected myositis of the 
low back.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Hartford, 
Connecticut that granted an increased 40 percent rating for 
service-connected myositis of the low back, effective April 
17, 2002, and denied entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound.  In a 
subsequent August 2002 rating decision, the RO proposed the 
reduction of the rating for service-connected myositis from 
40 to 0 percent, and denied service connection for spinal 
stenosis with degenerative joint disease.  In a February 2004 
rating decision, the RO decreased the rating for myositis to 
0 percent, effective May 1, 2004.  In April 2006, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development.  A Board hearing was requested and 
scheduled, but the veteran failed to report for such hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
as the action taken by the RO does not fully comply with the 
last remand instructions, another remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In its prior remand, the Board noted that in the present 
appeal, the veteran had not received the specific notice 
prescribed by 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), with 
respect to the claims for entitlement to special monthly 
compensation and service connection for spinal stenosis.  The 
RO sent the veteran a VCAA letter in April 2006, which 
informed the veteran as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date, pursuant to Dingess, supra.  However, this letter did 
not advise the veteran of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate his claims for entitlement to 
special monthly compensation and service connection for 
spinal stenosis.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This must be done prior to Board 
review.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  Id.  The RO 
must provide the veteran and his representative with such 
notice.  

In the prior remand, the Board also noted that with respect 
to the claim for an increased rating for myositis of the low 
back, a VA spine examination was conducted in March 2003, but 
it did not appear that the VA examiner reviewed the claims 
file prior to completing his examination report.  The Board 
asked the RO to schedule a new examination, but such an 
examination has not yet been performed.  A VA examination 
must be conducted to determine the current level of severity 
of the service-connected myositis, and to identify all other 
current back disabilities and any relationship between such 
disabilities and the service-connected myositis.  38 U.S.C.A. 
§ 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400 
(1997).  The examiner must review the claims file prior to 
providing a medical opinion.  Ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, with respect to the issue of entitlement to service 
connection for spinal stenosis (including as secondary to 
service-connected myositis of the low back), the Board again 
notes that in an August 30, 2002 decision, the RO denied this 
claim.  The veteran was notified of this decision in a 
September 2002 letter.  By a letter dated in November 2002 
and entitled "Notice of Disagreement," the veteran's 
representative disagreed with the denial of service 
connection for spinal stenosis.  The Board finds that this 
document is a sufficient and timely notice of disagreement 
with the RO's denial of service connection for spinal 
stenosis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2005).  This issue must be remanded to the RO for issuance 
of a Statement of the Case, and to give the veteran an 
opportunity to thereafter perfect an appeal of this issue by 
filing a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2005); Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to the claims for 
entitlement to special monthly 
compensation and service connection for 
spinal stenosis (including as secondary 
to service-connected myositis of the low 
back).

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a back disability 
since June 2002.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  The RO should schedule the veteran 
for an orthopedic examination to evaluate 
the current level of severity of service-
connected myositis of the low back.   The 
examiner should identify any other 
current back disabilities, and should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any such disability is 
related to service or to service-
connected myositis.

The claims file must be provided to and 
reviewed by the examiner, and the claims 
file should reflect that this was done.

The examination report should include the 
following information:

a.  In addition to X-rays, any other 
tests deemed necessary should be 
performed.  Range of motion studies 
should be performed, and the examiner is 
requested to state the normal range of 
motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

4.  With respect to the claim for 
entitlement to service connection for 
spinal stenosis, including as secondary 
to myositis of the low back, the RO 
should promulgate a Statement of the Case 
on this issue, and provide the veteran 
with an opportunity to thereafter perfect 
an appeal of this issue by submission of 
a timely substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; 
Manlincon, supra.

5.  After the above actions have been 
completed, the RO should then re-
adjudicate the veteran's claims.  With 
respect to the claim for a higher rating 
for myositis of the low back, the RO 
should consider the old and new spine 
rating criteria.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


